DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
1.	Regarding claim 1 – A method for determining frequency hopping for a channel, the method comprising: determining, by a terminal, a first bandwidth size corresponding to a bandwidth part, wherein the first bandwidth size corresponding to the bandwidth part is less than or equal to a bandwidth size of a carrier, determining, by the terminal based on the first bandwidth size corresponding to the bandwidth part, a frequency hopping step-size corresponding to an uplink channel, and determining, by the terminal based on the frequency hopping step-size corresponding to the uplink channel, a frequency domain position used for transmitting the uplink channel, and transmitting, by the terminal, the uplink channel based on the frequency domain position.

The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-7 and 15-20 are allowable over the prior art of record.

Conclusion

Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US 2020/0059390 A1) discloses method and apparatus for uplink transmission in wireless communication system.
Oh (US 2016/0345118 A1) discloses methods for performing machine type communication for the purpose of coverage enhancement apparatus and systems for performing the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:

For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
13 September 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465